Citation Nr: 1402019	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  11-26 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for traumatic brain injury (TBI) with chronic daily headaches, neuralgia of the head, and mild cognitive impairment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel

INTRODUCTION

The Veteran served on active duty from March 1941 to September 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In December 2012, the Veteran presented testimony during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.  

In January 2013, May 2013, and August 2013, the Board remanded the claim for additional development.  For the reasons stated below, the RO complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's TBI with chronic daily headaches, neuralgia of the head, and mild cognitive impairment is shown to include complaints of headaches, dizziness and loss of balance, sensitivity to light, and memory loss and loss of concentration; more than a mild subjective cognitive or emotional/behavioral deficit equating to level 2 traumatic brain injury impairment is not demonstrated.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for TBI with chronic daily headaches, neuralgia of the head, and mild cognitive impairment have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a March 2010 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for increased rating.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the March 2010 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records. 

In accordance with the Board's May 2013 and August 2013 remands, treatment records from the Dixie Regional Medical Center originally scanned to VISTA, including a report of MRI of the brain dated in March 2011, were obtained and have been associated with the Veteran's claims file.  

The Veteran was also provided with VA examinations in February 2011 and March 2013 as to his disability on appeal.  As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disabilities in relation to the pertinent rating criteria, they are adequate for adjudication purposes. Moreover, the March 2013 examiner provided the requested opinions as to whether the Veteran's complaints and symptoms are associated with his service-connected TBI, and thus complied with the Board's remand instructions in this regard as well. Stegall, 11 Vet. App. at 271.

For the reasons expressed below in greater detail, the Board has determined that the September 2010 QTC examination, which contains findings out of proportion with treatment records and other examinations, and is not responsive to TBI rating criteria, is inadequate for adjudication purposes.  

The Veteran also provided testimony at a Board hearing in December 2012.  During the hearing, the Veterans Law Judge clarified the issues and explained the basis for rating disabilities. His functional impairment and manifestations were addressed. The Veteran was provided an opportunity to submit additional evidence.  The actions of the Veterans Law Judge supplement the VCAA and comply with any duties owed during a hearing.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim on appeal is thus ready to be considered on the merits.

II.  Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). As discussed below, the disability has not significantly changed and a uniform evaluation is warranted.
By way of history, the Veteran sustained an injury when he was struck on the left side of his head by a baseball during service. The RO initially granted service connection for residuals of a laceration to the left ear in a November 1947 rating decision.  At that time, a noncompensable evaluation was assigned.  A December
1947 rating decision recharacterized the disability as deafness, mixed left chronic, moderate, traumatic, but continued the noncompensable evaluation.  In April 1948, after review of additional service treatment records, the RO recharacterized the disability as encephalopathy, post traumatic, manifested by headaches, laceration of the left ear and minimal impairment of hearing.  An increased 30 percent evaluation was assigned. The RO provided a separate 30 percent evaluation for the bilateral hearing loss in a June 2010 rating decision.  The disability is now characterized as TBI with chronic daily headaches, neuralgia of the head, and mild cognitive impairment.  The Veteran filed the instant claim for increased rating in March 2010.  

The Veteran's service-connected residuals of a TBI have been evaluated under Diagnostic Code 8045, found in 38 C.F.R. § 4.124a. The Board notes that the regulations for the evaluation of brain disease due to trauma or TBI under Diagnostic Code 8045 were recently amended, effective October 23, 2008. See 73 Fed. Reg. 54,693 - 54,708 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008. See 38 C.F.R. § 4.124, Note (5), prior to receipt of the Veteran's claim.

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  Id. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045 here that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Diagnostic Code 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

The current version of Diagnostic Code 8045 contains the following notes:

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

On VA examination in April 2010, the Veteran presented for evaluation of psychiatric symptoms related to his TBI.  The examiner indicated that he reviewed the Veteran's claims file, to include recent treatment records.  He noted some instances of positive screens for depression.   The Veteran reported that he had not received any ongoing psychiatric treatment.  He has had only three medication management visits with a nurse practitioner in 2000 for mild depressive symptoms. He was prescribed some psychiatric medications when he attended these three visits but has not received any psychiatric medications since and after this brief treatment in 2000. The Veteran reported that the average severity of his psychiatric symptoms was 5/10 and that he experienced them almost every day.  He claimed that his symptoms have been getting progressively worse without any remission.  He noted that he was independent in all activities of daily living.

The Veteran stated that the initial trauma was incurred in service when he was hit with a baseball in the area of the left eye in 1943.  After he got out of the service, he developed terrible headaches.  He reportedly used to blackout and find himself in places that he did not know. However, these symptoms soon stopped and he felt normal except for headaches for a long period of time.  He still had headaches that lasted only two minutes with a short-lived pain that subsequently went away. He claimed that he had 40 to 60 percent vision in his eye and now claimed that he was blind.  He noted that he had a left eye cataract that could not be corrected with glasses and the doctors were afraid it would disintegrate, so an operation was not recommended.  He added that the lens was torn. The Veteran reported that he constantly worried and was irritable.  He also endorsed feeling mildly depressed at times.  

After mental status examination, the examiner indicated that the Veteran did not meet the criteria for a psychiatric diagnosis, and instead diagnosed brain syndrome.  

The examiner noted that the Veteran endorsed psychiatric symptoms similar to the symptoms described in the neuropsychiatric exam done by Dr. Evans in June 1957. He continued that, although the Veteran claimed increased anxiety, the available medical evidence indicated no significant change in disability since the last rating decision dated in August 1978.  He also noted, significantly, that psychiatric symptoms secondary to head trauma are expected to not only stabilize but improve over time. He found it unlikely that the Veteran's psychiatric symptoms secondary to head trauma would worsen so many years after the actual head injury in 1943.
He found that the Veteran was able to maintain activities of daily living including personal hygiene.  He had not experienced significant trauma since discharge or the last exam, and there had not been a worsening of his condition.  

The examiner determined that, from an exclusively psychiatric point of view, in spite of his brain syndrome or dementia due to head trauma claimed as anxiety, the Veteran was expected to perform adequately in a loosely-supervised work setting which required little or no social interaction. 

With respect to the level of severity of brain syndrome or dementia due to head trauma, the examiner indicated that there was evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior self-care and conversation normal) due to such symptoms as nervousness, restlessness, irritability, worry, mild depressive symptoms, and mild sleep impairment.

A November 2010 VA outpatient treatment report reflects that the Veteran presented with complaints of headaches.  He described the pain as constant and dull with occasional sharp pain that lasted just a few second at a time.  It was noted that the Veteran was blind in the left eye.  He also endorsed left calf pain and depressed mood with anxiety.  He reported that he sometimes staggered when he got up in the morning.  On examination, cranial nerves II-XII were grossly intact.  Balance and gait were intact.

On VA QTC examination in September 2010, the Veteran reported that he was diagnosed with concussion, chronic left-sided headache, decreased and left eye blindness secondary to trauma from a baseball hitting left temporal skull in 1943. He stated that he experienced attacks averaging about 1460 times per year. The neurological condition was described as constant, unremitting headaches, which were at times more severe than at other times.  

The Veteran also indicated that the neurological condition had resulted in residual left eye blindness and decreased hearing in left ear out of proportion to the right ear.  He wore hearing aids in both ears.  He also endorsed vertigo with occasional nausea.  He indicated that he had experienced several episodes believed to be seizures where he had retrograde and anterograde amnesia.  He reports that when the attacks occurred he had to stay in bed and was unable to do anything.  The precipitating factors were unknown, and he reported that his headaches started without warning or aura. The alleviating factors were ibuprofen as needed and bed rest, while aggravating factors included physical activity and social stressors.

The Veteran also endorsed tremors, left eye blindness, and memory problems.  He has also had episodes believed to be seizures by his treating physician where he found himself in a part of the city but did not recall the travel to get to the given point.  He also indicated that he constantly had difficulties walking.  The Veteran stated that he experienced constant tinnitus.   He reported nightly insomnia.  He denied symptoms of fever, burning sensation, tingling, numbness, rigidity, any smell problems, any taste problems, confusion, slowness of thought, problems with attention or concentration, and difficulty breathing. He denied weakness and paralysis.   

In addition, the Veteran detailed issues with fatigue which occurred as often as 7 times per week. He reports dizziness as often as 20 times per day. The claimant indicated that the level of severity for the dizziness was 8 on a scale from 1 to 10.  The Veteran's headaches were described as constant dull left sided headache with episodic stabbing pain in left temple area that lasted seconds to minutes. When headaches occurred he had to stay in bed and was unable to do anything.  He rated his headaches a severity of level 10.  He experienced headaches an average of 4 times per day and they lasted for 2 hours at a time.   

The Veteran also has a major seizure disorder. He had experienced 3 post ictal amnesia seizures, not witnessed by others.  He did not report any speech difficulties or difficulties with swallowing.  He reported having a urinary urgency problem, a urinary retention problem, urinary incontinence and urinary stress incontinence.  He did not require the use of pad or an appliance.   He did not report a problem with fecal incontinence.  

The Veteran expressed that he did not believe that his condition had stabilized. Additionally, the Veteran indicated his headaches had worsened, with exacerbations becoming more frequent.  

On physical examination, an eye examination revealed findings of damaged left iris. There was no pupillary response to light.  The examiner was unable to see the retina due to opacities. Extra ocular muscles were abnormal on the left to lateral, upward, downward gaze. The eye globe on the left was smaller in appearance compared to the right.  Palpebral fissure was smaller on the left side. He was unable to close the eyelids as tightly on the left eye.

There was a linear scar of the left posterior auricle due to healed laceration from baseball injury.  The scar measured .1 by .5 centimeters and was superficial with no skin breakdown, underlying tissue damage, or keloid formation.   The scar was not disfiguring and did not limit the Veteran's motion. There was no limitation of function due to the scar.  The scar did not adhere to underlying tissue and on palpation it was level. The scar texture was normal and there was no hypopigmentation or hyperpigmentation.  The scar was not indurated or inflexible. There is no underlying soft tissue loss. There was no gross distortion or asymmetry of the forehead, eyes, eyelids, ears nose, cheeks, lips, or chin.

There was evidence of hand tremor on examination. The examination showed tremor at rest that was exacerbated by movement.

The Veteran walked with an ataxic gait.  The examiner opined that this abnormal gait is as likely as not due to dysfunction of the vestibulocerebellum secondary to trauma from a baseball. In regards to a tandem gait, the Veteran's walk was abnormal, in that the Veteran was unable to perform any tandem gait, and was unable to stand without a wide-based stance.  The examiner also determined that this is as likely as not due to dysfunction of the vestibulocerebellum secondary to trauma from a baseball.  He had difficulty performing balancing and ambulation with the lower extremities, also due to dysfunction of the vestibulocerebellum secondary to trauma from a baseball. Veteran had no difficulty with weight bearing.   He did not require any assistive device for ambulation.

A neurological examination revealed abnormality of the cranial nerves III Oculomotor Nerve eye movement, pupil dilation, IV Trochlear Nerve eye movement, VI Abducens Nerve eye movement, VIII Vestibulocochlear Nerve hearing on the left as evidenced by paralysis.  The nerve was noted to be severely paralyzed (1/5) with the corresponding muscles showing slight contraction and no movement. The abnormal findings were decreased hearing, loss of vision, and loss of balance.

The right and left sensory function for the peripheral nerves of feet and hands was decreased in a stocking glove distribution, consistent with peripheral neuropathy.

The Veteran unable to balance even with eyes open without a wide-based stance and frequent corrections.  Rapid alternating movements were only minimally impaired, and Romberg's test was positive.  

The examiner noted that there was no paralysis as a result of his condition. The autonomic nervous system was within normal limits with no hyperhidrosis heat intolerance or orthostatic hypotension.

On mental status examination, memory was intact there were no signs of anxiety. 

The examiner diagnosed TBI with residual headaches, left eye visual loss, hearing loss and balance impairment.  The examiner determined that the Veteran had residual eye problems, with the objective findings of left eye visual loss with cataract, iris damage and impaired extra ocular muscles, residual hearing problems, cranial nerve problems with the objective findings of diminished upward, downward, lateral, and medial gaze on the left.  Impaired third, fourth and sixth cranial nerves affecting left extra ocular muscle and impaired eight cranial nerve leading to balance difficulty and hearing loss (partial) were also indicated.  The examiner also indicated that the Veteran suffered from seizures by history, though there were no objective findings at the time of exam.

A VA outpatient treatment report dated in February 2011 reflects that the Veteran was prescribed Lortab for treatment of headaches.

On VA examination in February 2011, the Veteran reported that he felt that his headaches had worsened over the previous 5 years in that they were now constant.  He now always had a dull background ache over the left side of his head above his ear that could also stretch across his forehead.  He reported having associated photophobia but no phonophobia or osmophobia. About three times each day he also experienced a sharp, jabbing sensation over the left side of his head above his ear that lasted about five minutes.   These jabs were reportedly strong enough to awaken him from his sleep.  He occasionally had nausea with his headaches and vomited about three times each week.  The Veteran sometimes took Vicodin for treatment of his headaches with benefit.   There were no incapacitating headaches.

As regards the Veteran's left eye problems, the examiner noted that the Veteran had previously been denied service connection for this disability, as the disability was determined to have existed prior to service and not incurred or aggravated during service.  The examiner thus determined that condition was not considered to be a residual in the diagnosis of TBI.

With respect to cognitive symptoms, the Veteran indicated that he experienced memory problems.  He described some absent-minded behavior, such as mistakenly putting his car keys in the refrigerator. He reported that he sometimes forgot why he had gone to a room in his house and occasionally misplaced items such as his cell phone, keys, or sunglasses.  He felt that this memory problem has always been present since his noted head injury.  The Veteran also reported impaired attention and concentration from the noted head injury.  He indicated that he had difficulty reading a book, was easily distracted and had trouble multi-tasking.  He also endorsed some problems of executive function from the noted head injury including a decreased speed of information processing, impaired goal setting, impaired planning, difficulty organizing, difficulty prioritizing, impaired self-monitoring and impaired problem solving.  However, judgment and decision-making were relatively unimpaired.  The Veteran reports that his cognitive symptoms had worsened over time.  He had not undergone specific treatments for his cognitive problems.

With respect to psychiatric symptoms, the examiner indicated that, due to direct effects of head injury, the Veteran did not have clinically significant psychiatric problems including mood swings, anxiety or depression.  The Veteran also did not have any neurobehavioral symptoms such as irritability or restlessness.  

The examiner noted that, after a thorough discussion due to direct effects of head injury, the Veteran did not have clinically significant findings of seizures, dizziness, hypersensitivity to light or sound, sleep disturbance, cranial nerve dysfunction, decreased sense of taste or smell, hearing loss, tinnitus, speech or swallowing difficulties, weakness or paralysis, numbness or paresthesia or other sensory change, relevant pain, bladder problems, bowel problems, erectile dysfunction, difficulty walking or mobility problems, balance or coordination problems, fatigue, malaise, autonomic dysfunction, or endocrine dysfunction.

The Veteran reported that he retired in 1980 from a civilian career at an Army depot.  Over his career he attained a supervisory position as a program manager for missile repair.   The examiner noted that the TBI-related conditions did not impair his work.

On examination, the examiner indicated that there were no sensory, coordination, or neurological gait deficits related to TBI.  There was full strength in all extremities on motor examination, and no indication of tremor.  

On mental status examination, the Saint Louis University Mental Status Exam (SLUMS) score was 30/30.  Veteran did not miss any questions on the SLUMS examination, and the examiner indicated that the SLUMS score was normal and valid.

Cranial nerve examination revealed that the left pupil was asymmetric, dilated, and non-reactive.  The left eye had only light perception. The Veteran was unable to feel pinprick in left V1, otherwise pinprick intact for both sides, V1, V2, and V3.  

With respect to cognitive impairment, the examiner indicated that while there was a complaint of mild memory loss (such as having difficulty following a conversation recalling recent conversations, remembering names of new acquaintances, or finding words or often misplacing items), attention, concentration or executive functions, there was no objective evidence on testing.  Judgment was normal and social interaction was indicated to be routinely appropriate.  The Veteran was oriented and motor activity and visual spatial orientation were normal. As regards subjective symptoms, the examiner noted that there were three or more subjective symptoms that mildly interfered with work instrumental activities of daily living or work family or other close relationships.  For neurobehavioral effects, the examiner noted that there were one or more neurobehavioral effects that did not interfere with workplace interaction or social interaction.  With respect to communication, the Veteran was able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.  Consciousness was normal.  

The examiner indicated that the Veteran's present symptomatology lead to diagnoses of migraine-type chronic daily headaches from service-related TBI and neuralgia of head from service-related TBI. The subjective facet was graded appropriately.  The examiner noted that the Veteran essentially reported having cognitive symptoms from TBI. Although he found no objective evidence of cognitive impairment on neurological examination and the Veteran has clearly performed well from a cognitive standpoint throughout his life and particularly during his working years after service, the examiner concluded that the Veteran's reported subjective complaints were consistent with his diagnosis of TBI.  The examiner therefore assigned a diagnosis of mild cognitive impairment from service-related TBI and indicated that the relevant facet was graded appropriately.  The examiner also noted that the Veteran's perception of worsening cognition over time was a reflection of his advancing age.

A March 2011 hospitalization record from the Dixie Regional Medical Center reflects that the Veteran was treated for a transient ischemic attack after admission due to left arm weakness.  The Veteran self-reported a history of loss of vision in his left eye in addition to cataract following the head trauma.  A history of chronic headache secondary to remote injury in service was also noted.  A CT scan of the brain revealed age-appropriate cerebral atrophy with slight asymmetric cerebellar atrophy and evidence of intracranial atherosclerotic disease.  An MRI of the brain revealed mild to-moderate diffuse atrophy with chronic small vessel ischemic white matter disease as well as old lacuna infarcts within the cerebellar hemispheres bilaterally.

On VA treatment in November 2011, it was noted that the Veteran lived alone and was depressed.  His sleep was poor, he was losing weight, he had chronic pain, and he worried a lot.  The Veteran was assessed with depression not otherwise specified.  

In February 2012, it was noted that the Veteran used a walker for ambulation following open reduction and internal fixation surgery of the hip.  

A May 2012 VA outpatient treatment report reflects a history of depressive disorder not otherwise specified.  

A June 2012 VA outpatient treatment reports reflects that cranial nerves II through XII were intact. There were no noticeable focalities.  

A November 2012 VA outpatient treatment reports reflects that the Veteran was at risk for falls secondary to a balance or gait problems.  A contributing factor of the Veteran's age was indicated.

During the Veteran's December 2012 Board hearing, the Veteran testified that he experienced a number of symptoms related to his service-connected TBI.  He reported that his eyes were sensitive to light-mostly sunlight-on a constant basis.  He also indicated that he had problems with balance and had to walk along the wall or hold onto something when he walked without his walker.  He reportedly experienced dizziness every day, had problems with memory, and could not see out of his left eye.  
 
On VA examination in March 2013, the Veteran reported having TBI-related headaches. He felt that his headaches had worsened during the last few years. He now had a constant, dull background headache on the left side above his ear. About 3-4 times each week, he had a severe jabbing headache that expanded to involve his whole head.  These severe headaches lasted about 5-10 minutes. He has rare nausea and vomiting with his headaches. The Veteran denied having associated photophobia, phonophobia, or osmophobia.  At times he took Naproxen for treatment of the dull headache when going to sleep. For treatment of a severe headache he sometimes took Vicodin. He found these medications helpful. There were no incapacitating headaches (no prostrating attacks).

With respect to vision problems, the Veteran stated that, prior to enlistment, he had slightly decreased visual acuity at 20/40 in the left eye. He indicated that after the baseball injury in service he lost vision and became blind in the left eye.  He reported that this visual impairment had persisted and remained stable. He now had only light perception in the left eye.  He noted that he was told in the past that any operation on the left eye would make matters worse. For a few years he did use eye drops to moisten the left eye but stopped them a few years ago. He denies any other treatment.

The Veteran also reported having a problem in which he became dizzy, lost his balance, blacked out, and fell down.  He believed that all of these features were part of same problem, and he attributed the problem to the TBI. He indicated that, after blacking out, he lost awareness of time and anywhere from ten minutes to a half hour might go by. When he awoken he found himself on the floor or a sofa and was not entirely sure what had happened.  He was nevertheless able to resume his activities.  Due to the falls associated with this problem he had suffered some injuries, including a broken right hip requiring surgical repair.  The Veteran indicated that he felt that this problem had worsened over time in terms of increased frequency, as it occurred about three times each week.  There had been no specific treatment.

The Veteran also described TBI-related cognitive symptoms similar to those reported in the prior VA examination in February 2011. He described absent- minded behavior like putting car keys in the refrigerator by mistake. He sometimes went into a room in his house and then forgot why went there and occasionally misplaced items such as his cell phone, keys and sunglasses. Regarding attention and concentration, he had difficulty focusing on reading material, was easily distracted and had trouble multi-tasking.  He further described some problems of executive functions such as difficulties with planning, organizing, prioritizing, self-monitoring, problem solving, and setting goals. He processed information slowly overall. His judgment and decision-making remained intact.  Of note, the Veteran felt that his cognitive problems had worsened over time.  He did not receive specific treatment for them.

After a thorough discussion, the examiner determined that, due to direct effects of TBI, the Veteran was not found to have clinically significant findings of seizures, hypersensitivity to light or sound, sleep disturbance, cranial nerve dysfunction, decreased sense of taste or smell, hearing loss, tinnitus, speech or swallowing difficulties, weakness or paralysis, numbness or paresthesias or other sensory changes, relevant pain, bladder problems, bowel problems, erectile dysfunction, difficulty walking or mobility problems, other balance or coordination problems, fatigue, malaise, autonomic dysfunction, endocrine dysfunction, psychiatric symptoms or neurobehavioral impairment.

The examiner commented that the Veteran's residuals of TBI did not impact his work when he was working, and did not impact his activities of daily living.

On mental status examination, the Veteran was alert and oriented.  The Veteran missed one of the five items he was asked to remember, the reverse series of four numbers, one point on naming animals and one question on the story test.  The SLUMS score of 25/30 was noted to be abnormal and valid.

On cranial nerve examination, the Veteran was able to smell an alcohol pad.  The right eye was round and reactive to light from 2 millimeters to 1 millimeter.  The left eye was irregular measured about 7 millimeters, and had only a trace reaction to light.  The left eye contained a large mobile stone-like opacity.  Extraocular movements were intact.  There was unremarkable pinprick bilaterally in V1/V2/V3.  The Veteran's face was symmetric. With hearing aids in both ears, the Veteran was able to hear all conversation during appointment.  There was symmetric elevation of palate, intact trapezius function, and midline tongue protrusion.

On motor examination, strength was full bilaterally for shoulder abduction, elbow flexion, elbow extension, wrist extension, wrist flexion, finger extension, finger flexion, finger abduction, thumb extension, hip extension, knee flexion, knee extension, foot dorsiflexion, and foot plantar flexion.  There was no significant tremor or apraxia.   A reflex examination was 2+ bilaterally for brachioradialis, biceps, triceps, and patella, and  1+ bilaterally for Achilles.  On sensory examination, both arms and legs were tested and revealed intact light touch.  Coordination was normal bilaterally including finger-to-nose and heel-to-shin.  With respect to gait, the Veteran ambulated in the hallway in the clinic with a rolling walker.  His posture was hunched as he walked. There was no neurological gait deficit.

The examiner also performed an assessment of the facets of TBI-related cognitive impairment and subjective symptoms of TBI.   As regards memory impairment, concentration, and executive function, the examiner noted that there was a complaint of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items) attention, concentration or executive functions, but without objective evidence on testing.  Judgment was normal, social interaction was routinely appropriate, and the Veteran was described as always alert and oriented. Motor activity and visual spatial orientation were normal.  As regards subjective symptoms, the examiner indicated that the Veteran had three or more subjective symptoms that mildly interfered with work, instrumental activities of daily living or work, family or other close relationships.  Examples of findings that might be seen at this level of impairment were noted as intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, and hypersensitivity to light.  The examiner found no neurobehavioral effects related to the TBI.  With respect to communication, the Veteran was able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.  Consciousness was normal.

The examiner also determined that the Veteran did not have any subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a TBl (such as migraine headaches or Meniere's disease).

As regards the scar associated with the TBI, the examiner noted that the scar was not painful and/or unstable, and the total of all related scars was not greater than 39 square cm (6 square inches). 

The examiner commented that the Veteran was service-connected for TBI that is phrased as traumatic brain injury with chronic daily headaches, neuralgia of the head, and mild cognitive impairment.  He noted that the Veteran's diagnosis had not changed and was more succinctly stated simply as mild TBl during service.  He found that the facet for memory/attention/concentration/ executive functions was graded appropriately for his current level of disability from TBI-related cognitive symptoms. Moreover, he found that the grading of the subjective facets appropriately accounted for TBI-related headaches.  He noted that the Veteran's perception of worsening cognition over time did not indicate a progression of TBI but was simply a reflection of his advancing age. 

As regards whether the Veteran's left eye disability is related to his TBI, the examiner noted that various documents in the Veteran's service treatment records indicated that his left eye problem existed prior to service and was neither incurred in nor aggravated by service.   The examiner pointed out that a VA Rating Sheet shortly after service dated in April 1948 clearly indicated that the left eye problem was not related to service. Many years later however, the Veteran brought up the issue again by self- report.  The examiner noted that a VA contract examination by QTC dated in September 2010 suddenly ascribed the left eye visual loss to TBI. 

The examiner noted that the subsequent trail of records in the claims file documented that the QTC exam was determined to be inadequate for rating purposes and that QTC was then unable to provide a revamped exam.   The Veteran was next sent to the VA Medical Center in Salt Lake City for examination in February 2011. This VA Exam shows that the Veteran's left eye condition was not a residual of TBI after comprehensive review of all evidence. The examiner determined that the QTC Exam carried low probative value, as it was conducted by a family practice provider who may not necessarily have had the competency required to conduct a TBI exam, and essentially relied only on the Veteran's self-report in making its assessments.  He also emphasized that the QTC examination report reflected no significant review of the service treatment records or remaining claims file.   

Furthermore, the examiner indicated that the QTC physical findings appeared to be factually inaccurate.   Specifically, the QTC exam documents abnormalities of the left eye for the extraocular muscles globe, and palpebral fissure but none of these abnormalities were found on examination. Moreover, as already noted, the QTC exam had been found to be inadequate for rating purposes.  In summary, the examiner opined that, after review of all evidence, the Veteran's left eye problem is not related to TBI in service.

The examiner also noted that the Veteran reported having balance impairment that he attributes to TBI.  However, the examiner noted that there was no significant report of this problem in the service treatment records.  He determined that balance impairment therefore is not a residual of TBI in service.

In this case, the rating criteria provide that the disability is to be evaluated in each area of dysfunction, including cognitive, emotional/behavioral and physical.  First, with respect to the Veteran's physical complaints, including motor dysfunction, visual impairment, hearing loss, loss of sense of smell and taste, seizures and balance problems, speech and communication problems, or bowel or bladder problems, Diagnostic Code 8045 provides that each are to be evaluated under an appropriate diagnostic code. 

In this case, the Veteran's physical complaints include those of hearing impairment, visual impairment, dizziness and loss of balance, and headaches.  

He has already been assigned separate ratings for tinnitus and hearing loss; therefore, these physical complaints need not been discussed here.  

As regards the Veteran's report of loss of vision and impairment of the left eye related to the TBI, the Board finds that these complaints are not as likely as not associated with the TBI.  In so finding, the Board acknowledges the QTC examiner's report of eye impairment related to the TBI.  However, as pointed out by the March 2013 VA examiner, the  QTC exam was determined to be inadequate for rating purposes, and the subsequent February 2011 VA examiner and March 2013 VA examiner found that the Veteran's left eye condition was not a residual of TBI after comprehensive review of all evidence. The March 2013 VA examiner also pointed out that the QTC examination a was conducted by a family practice provider who may not necessarily have had the competency required to conduct a TBI exam, and essentially relied only on the Veteran's self-report in making its assessments.  The Board also notes that the Veteran was previously denied service connection for a left eye disability, including shortly after his discharge from service.  For all the foregoing reasons, the Board has determined that a rating for left eye impairment as a physical residual of TBI is not warranted. 

The Board notes that the Veteran has also has subjective complaints of dizziness and balance problems; however, testing on neurological examination has yielded no objective findings pertinent to either of these complaints.  In particular, motor, sensory, and reflex examinations have yielded largely normal findings, and there has been no indication of a vestibular disorder on VA examination.   Again, the Board acknowledges the findings of the QTC examiner of a balance disorder and seizures; however, once again these findings are not proportionate to other examination findings or treatment records.  While VA outpatient treatment records reflect that the Veteran experienced gait and balance problems, and that he required use of a walker for ambulation, these reports have been mainly attributed to his right hip injury and subsequent surgery and/or age.  The February 2011 and March 2013 examiner determined that the Veteran did not have a balance/dizziness- related disorder attributable to the TBI. As such, the Board finds that the preponderance of the evidence is against a finding of a physical disorder related to these complaints, and there is no basis to evaluate these physical complaints.

The Board also acknowledges the report of seizures on QTC examination; however, seizures are not otherwise documented in private or VA treatment records or on VA examination.  The Board therefore finds that the preponderance of the evidence is against a finding of seizures related to TBI.

With respect to the Veteran's complaints of headaches, under Diagnostic Code 8100 for evaluating migraine headaches, a 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over last several months and a 50 percent rating is assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

In this case, the evidence of record preponderates against assigning a rating in excess of 30 percent under this code.  Although the Veteran complains of frequent headaches, he has not met the criteria for a 50 percent rating.  The applicable rating criteria link ratings for migraine headaches to the following two elements: severity and frequency.  It is not sufficient to demonstrate the existence of a particular frequency of headaches; the headaches must be of a specific prostrating character.  The VA examiner found that the Veteran's headaches were not prostrating.  The Veteran himself has described the headaches as a dull, constant ache with occasional short, sharp pain that lasted only seconds at a time.  Even if the Board were to rely on the findings of the September 2010 QTC examiner of headaches requiring bedrest and inactivity, very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability have not been demonstrated.  As such, a rating in excess of 30 percent is not warranted on the basis of headaches.

As regards the Veteran's emotional/behavioral dysfunction, the record reflects that the Veteran has reported a number of emotional/behavioral symptoms including depression, forgetfulness and lack of concentration.   Diagnostic Code 8045 provides that these symptom are to be rated under 38 C.F.R. § 4.130, Schedule of Ratings-mental disorders, when there is a diagnosis of a mental disorder.  

In this case, however, the Veteran has not been diagnosed with any psychiatric or mental disorder related to his TBI.  While depression has been indicated, there is no indication in the record that this is related to the Veteran's TBI, and the February 2011 and March 2013 VA examiner determined that the Veteran did not have a psychiatric disorder related to his TBI.  

The Board acknowledges the April 2010 psychiatric examiner findings with respect to the level of severity of brain syndrome or dementia due to head trauma.  The examiner indicated that there was evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior self-care and conversation normal) due to such symptoms as nervousness, restlessness, irritability, worry, mild depressive symptoms, and mild sleep impairment.  The Board notes that this level is consistent with a 30 percent rating under the General Rating Formula for Mental Disorders, and thus a higher rating is not warranted on this basis. See 38 C.F.R. § 4.130.  

Diagnostic Code 8045 provides that when there is no diagnosis, these symptoms are to be evaluated under the criteria in the table "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Given that cognitive impairment is also to be rated under this table, the Board will proceed with an evaluation of the Veteran's cognitive and emotional/behavioral symptoms under these criteria.

The February 2011 and March 2013 VA examination reports provide responses correlating to the ten facets of cognitive impairment and other residuals of TBI not otherwise classified.   Under this table, each facet is given a number based upon level of impairment from 0 to 3, and a fifth level for total impairment.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is "total," then the overall percentage evaluation is based on the highest facet.  

A 70 percent evaluation is assigned if "3" is the highest level of evaluation for any facet.  If the highest level of evaluation for any facet is "2," then the appropriate disability rating is 40 percent.  A 10 percent evaluation is warranted when the highest level of evaluation for any facet is "1."  Finally, a noncompensable (0 percent) rating is assigned when the level of the highest facet is "0."

Based on the findings of the February 2011 and March 2013 examinations, a 1 is assigned for the first facet-memory, attention, concentration, and executive functions for complaints of mild loss of memory, attention, or executive function, but without objective evidence on testing.  Given that judgment was noted to be normal, social interaction was routinely appropriate, and orientation normal, a 0 is assigned for each of these facets.  A score of 0 is also assigned for the facets of motor activity and visual spatial orientation, given that findings on the examination were both normal.

As for the Veteran's subjective symptoms, a level of 1 is assigned given that the Veteran had three or more subjective symptoms that mildly interfered with work, instrumental activities of daily living, or work, family or other close relationships.  A 1 is assigned for the facet neurobehavioral effects, for one or more effects that do not interfere with workplace or social interaction.  Given that the Veteran's ability to communicate was normal and his state of consciousness was normal, a 0 is assigned for each of these two facets.  

As the highest level of impairment shown is "1," a rating in excess of 30 percent for the service-connected TBI is not warranted under the revised criteria of Diagnostic Code 8045.

The Board has considered the Veteran's representative's contention that the Veteran's abnormal SLUMS score on examination in March 2013 is indicative of objective evidence of cognitive impairment, and as such, a score of  "2" is warranted for this facet, and accordingly, a 40 percent rating.  However, in this case, the March 2013 VA examiner specifically indicated the facet for memory/attention/ concentration/executive functions was graded appropriately for his current level of disability from TBI related cognitive symptoms, despite the abnormal findings on SLUMS examination.  Moreover, the Veteran previously scored 30 out of 30 on the SLUMS examination and the examiner attributed the Veteran's perception of worsening cognition to his advancing age.  As such, the Board finds that this facet is most appropriately scored as a "1."
 
The Board has also considered whether the Veteran is entitled to a compensable rating for scarring associated with the TBI; however, as the scar is not painful, unstable, or disfiguring, and does not cause additional limitation, a compensable rating is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805

For all the foregoing reasons, the Board finds that an evaluation in excess of 30 percent is not warranted for the Veteran's service-connected TBI with chronic daily headaches, neuralgia of the head, and mild cognitive impairment.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria. The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable. All potentially relevant rating codes have been considered and evaluated. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  The 30 percent rating considers the impact on the Veteran's employment.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted. 38 C.F.R. § 3.321(b)(1). 

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's TBI with chronic daily headaches, neuralgia of the head, and mild cognitive impairment, as his symptoms have been primarily the same throughout the appeal period.  In this regard, the Board finds that a rating in excess of 30 percent rating for this disability is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an evaluation in excess of 30 percent for TBI with chronic daily headaches, neuralgia of the head, and mild cognitive impairment is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


